Citation Nr: 1729824	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  06-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right ring finger (RRF) disability, to include trigger finger, claimed as due to cold injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2008, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA and non-VA treatment records and a VA examination to determine the nature and etiology of the Veteran's RRF disability.  The Board notes that the AOJ obtained updated treatment records which have been associated with the claims file.  Additionally, the Veteran was afforded a VA examination that occurred in March 2017 with an addendum opinion issued in May 2017.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, a May 2017 rating decision granted service connection for residuals, cold injuries, bilateral upper extremities to include osteoarthritis of the hand and fingers.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The Board notes several records reflecting that the Veteran asserted a hip disability as a result of an in-service motor vehicle accident (MVA).  This includes a May 2006 VCAA Notice Response, a December 2006 VA Form 9, and an October 2008 VA Form 21-4142.  Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); see also 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  Inasmuch as no rating decision has ever addressed the issue of entitlement to service connection for hip disability, the Board does not have jurisdiction of that issue and it is referred to the AOJ for issuance of a rating decision.  Should the claim be denied, the appellant is advised that he must perfect a timely appeal for the Board to exercise jurisdiction over it.

Lastly, in a June 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of dental trauma.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  In April 2017, the Veteran resubmitted an August 2005 statement in support of his claim for residuals of dental trauma.  It is unclear whether the Veteran was intending to reopen his claim and the matter of whether new and material evidence was received to reopen the claim for service connection for dental condition is referred to the AOJ for appropriate development and adjudication.


FINDING OF FACT

The Veteran's RRF disability is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for RRF disability are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim of service connection for RRF disability.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ring Finger

The Veteran seeks service connection for RRF disability.  Specifically, the Veteran asserts that his RRF disability was caused by cold injuries sustained during active duty service.  After a review of the evidence of record, the Board finds that entitlement to service connection for RRF disability is warranted.  

A July 2005 VA medical record noted a diagnosis for probable trigger finger involving the RRF.  The physician also noted probable osteoarthritis in both hands and wrists that was more likely than not the source of the current limited ROM secondary to repeated exposure to severe cold without any adequate protection.  

At a March 2017 VA examination the Veteran was diagnosed with residuals of cold injury resulting in trigger finger of his right 4th digit and a cold injury of the upper extremities with osteoarthritis of the hands.  Active duty service was the date of diagnosis provided for all disabilities diagnosed.  The Veteran asserted that when he was stationed in Japan it was one of the coldest winters on record and that the soldiers were only provided thin gloves and leather boots.  The Veteran further asserted that soldiers were prohibited from having oil fires due to an earlier accident.  In addition, the Veteran asserted that his duties as an artilleryman required him to take his gloves off and that he felt pain in his fingers due to the severe cold.  Following service, the Veteran reported continued problems with his hands which became progressively worse over the years including difficulty with grip pressure due to no feeling in his fingertips.  He also reported noticing problems with his RRF almost immediately following service which developed into a trigger finger.  The examiner indicated the following symptoms involving the right hand: arthralgia or other pain; cold sensitivity; color changes; numbness; and locally impaired sensation.  X-ray studies revealed osteoarthritis of the right hand including scattered degenerative changes throughout the interphalangeal joints.  The arthritis was found to cause pain and limited ROM of the digits of the right hand.  The examiner also found a probable trigger finger involving the RRF.  The examiner opined that the Veteran's RRF disability was "at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner based her opinion on the Veteran's lay statements regarding experiencing a cold injury during service and experiencing symptoms consistent with a cold injury following service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, both the July 2005 VA physician and the March 2017 VA examiner diagnosed the Veteran with arthritis and probable trigger finger of the RRF.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether his RRF disability is related to service.  

The Board notes that a May 2017 rating decision granted service connection for cold injury residuals involving the fingers of both hands.  Accordingly, the Board finds that a service related cold injury involving the RRF is conceded; thus the second Shedden requirement has been established.  

Additionally, as noted above, the claims file includes two medical opinions linking the diagnosed RRF disability to the service related cold injuries.  There is no medical evidence to the contrary.  Thus, the third Shedden requirement has been established.

Accordingly, based on the foregoing, and providing the Veteran the benefit-of-the-doubt, the Board finds the Shedden inquiry has been satisfied and the claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

  
ORDER

Entitlement to service connection for RRF disability is granted




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


